

115 HR 6454 IH: Airplane Noise Research and Mitigation Act of 2018
U.S. House of Representatives
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6454IN THE HOUSE OF REPRESENTATIVESJuly 19, 2018Ms. Meng introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend title 49, United States Code, to require regional centers of air transportation excellence
			 to conduct research on the impacts of aircraft noise on humans and
			 effective methods for mitigating such impacts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Airplane Noise Research and Mitigation Act of 2018. 2.Aircraft noise research requiredSection 44513(b)(1)(A) of title 49, United States Code, is amended—
 (1)in clause (v) by striking and at the end; (2)by redesignating clause (vi) as clause (vii); and
 (3)by inserting after clause (v) the following:  (vi)the impacts of aircraft noise on humans and effective methods for mitigating such impacts; and.
			